Per Curiam.
In this case motion is made to dismiss a writ of certiorari on the ground that it is directed to two circuit court commissioners to bring up two distinct proceedings pending before the two separately. The two proceedings were taken to remove the same cause from the county in which it originated to another county for trial, and they have resulted in conflicting orders. This result is reason sufficient why the writ should "have required the sending up of the proceedings in both cases. Both cannot have been correctly disposed of, and we cannot properly and intelligently deal with one without knowing what was done in the other. There is not, as is supposed, any thing anomalous in thus bringing up one proceeding by way of explaining another, or of enabling the court to make the proper disposition of it. It often becomes necessary in cases of habeas corpus, and also where a court is called upon to decide questions of bail in cases where the examination or adjudication was had before some other tribunal or where the propriety of bail or its amount might depend on what had elsewhere taken place.